By the Court, Wallace, C. J.:
It is not claimed by the respondents that the petition presented to them on the 4th of May last, praying that an election for the removal of the County Beat of Ban Mateo county be ordered, was in point of fact signed by the requisite number of electors of" the county of Ban Mateo. It is insisted, however, that to the number of electors signing the *565petition as presented, there should be added the number of one hundred and eleven—being the names of electors who, (though they did not actually sign the petition presented to the Board), are found by the referee to have actually signed another petition in all respects identical with the petition presented—the signatures of the one hundred and eleven being detached from the body of the petition to which they had been signed and attached by pasting to the other and similar petition afterwards presented to the Board.
The authority of the Board in the premises must be, of course, measured by the statute, for that alone confers it and prescribes the mode in which it is to be exercised. (Pol. Code, Sec. 3976, et seq.)
“The petition, signed by qualified electors of the county equal in number to at least one third of all the votes cast in the county at the last preceding general election,” is the first step required by the statute, for it is only “after receiving such petition” that it becomes the duty of the Board to order the election. The petition presented to the Board must be that petition which was signed by the petitioners. Both signature and presentation are necessary. In this view the identity of the instrument presented as being that which came from the hands of the petitioners is indispensable. To say that, though the signers did not affix their names to the petition presented, they did affix them to another and similar petition not presented to the Board, is no answer; nor does it satisfy either the terms of the statute or its obvious policy, which was to shut the door against frauds which would inevitably occur if the practice of detaching signatures from one petition and attaching them to another were permitted. It results from these views that the writ must issue as prayed for, and it is so ordered.